DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment and supplemental amendment filed on 08/25/2022 and 09/06/2022, respectively, have been entered.  Claims 1-20 are pending.  Claims 1, 11 and 19 have been amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 11 and 20 are objected to because of the following informalities:  
Claim 1: 
	Lines 11-12 recites “combining the local string dependent embedding and the global string dependent embedding”, which should be rewritten as “combining the local string-dependent embedding and the global string-dependent embedding” for consistency.

Claims 11 and 20 contain similar issues as pointed out in claim 1 above.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rangarajan Sridhar et al. (Rangarajan Sridhar), US Patent Application Publication 33No. US 2022/0093088A1, in view of West et al. (West), US Patent Application Publication No. US 2021/0279577A1, and further in view of Saxena et al. (Saxena), US Patent No. US 10,839,156.

As to independent claim 1, Rangarajan Sridhar discloses a system comprising 
processing circuitry (paragraphs [0006],[0042]: a device includes one or more processor/processing circuitry);
a memory coupled to the processing circuitry, the memory including a program stored thereon that, when executed by the processing circuitry, cause the processing circuitry to perform operations comprising (paragraph [0006]: the device includes a memory and one or more programs are stored in the memory and configured to be executed by the one or more processor, the one or more programs including instructions for performing operations/actions):
		converting a string of words to a series of tokens (paragraph [0210]: process a text string to produce multiple candidate text representations, and each candidate text representation is a sequence of words or tokens; Also see an example of an input sentence is tokenized/encoded in an n-gram);
		generating, using the series of tokens as input, a local string-dependent embedding of each token of the series of tokens (paragraph [0267]: the word contextualizer may implement a first natural language model, e.g., a word or token embedding model; paragraphs [0268]-[0269]: word contextualizer receives the n-gram encoding sentence, and the first language model may be employed to embed each token included in the n-gram in one or more token or word embedding (local string-dependent embedding of each token; paragraph [0270]: word embbeder 816 generates a first token vector E1 (local string-dependent embedding));
		generating a global string-dependent embedding of each token of the series of tokens (paragraph [0267]: outputs of the first language model (token vector) are provided to sentence embedder , which may implement a second natural language model (sentence embedder model ) to generate sentence vector (global string-dependent embedding);
		combining the local string-dependent embedding and the global string-dependent embedding to generate an n-gram induced embedding of each token of the series of tokens (paragraphs [0271][0272]: a linear combination of the three token vectors for each token may be taken to generate a fourth token vector for each of the tokens in the input sentence; the sentence embedder implement a second language model that receives as input a token vector for each token included in the sentence, and sentence embedder may additionally receive the n-gram encoding sentence as input and generate the final sentence vector (local string-dependent embedding and global string-dependent embedding);
	Rangarajan Sridhar, however, does not disclose obtaining a masked language model (MLM) previously trained to generate a masked word prediction; and executing the MLM based on the n-gram induced embedding of each token to generate the masked word prediction.
	In the same field of endeavor, West discloses transformer, encoder-decoder, attention-based neural net, LSTM based recurrent neural network (RNN), a convolutional neural net (CNN) or other machine learning model may provide prediction functionality, and a common component of these models is that the models create vectors n-gram that represent pieces or groups of the input/training data, and those vectors may be passed into the layers of the models such as masked language modeling for word prediction (paragraph [0040]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Rangarajan Sridhar to include obtaining a masked language model (MLM) previously trained to generate a masked word prediction; and executing the MLM based on the n-gram induced embedding of each token to generate the masked word prediction, as taught by West for the purpose of predicting masked words.
	Rangarajan Sridhar and West, however, do not disclose “generating, using the series of tokens as input and independent of the local string-dependent embedding, a global string-dependent embedding of each token of the series of tokens”.
	In the same field of endeavor, Saxena discloses the present application correspond to a machine learning address normalization system (Abstract).  Saxena further discloses the ML address normalization system includes several components including a char-level Long Short Term Memory (LSTM), a word embedding model, a contextual LSTM, and a conditional random field (CRF) model (Figure 1, and col 3, lines 33-49).  Saxena further discloses that the system includes a component that takes an address strings data and parses it into individual tokens/words, and the word embedding model can be trained to generate embeddings of tokens/words (local string-dependent embeddings), wherein a word embedding refers to a mapping of a token to a vector of numbers in a low-dimensional space relative to the vocabulary size, and word embeddings can meaningfully represent the context of tokens in a set of tokens corresponding to addresses of a particular region, as well as the relation of tokens to one another (col. 3, line 33 – col. 4, line 6).  Saxena further discloses the character-level LSTM can be trained to generate character-level embeddings of tokens (global string-dependent embeddings) (col. 4, lines 7-14).  Saxena further discloses the word 
Embedding model can typically only generate vectors for tokens that it has seen in its training vocabulary, and character embeddings can improve model performance, as every token can be converted into a vector, even if it is out of vocabulary (col 4, lines 7-14).  Saxena further discloses combining the outputs of the char-level LSTM and word embedding model as input to the contextual LSTM, which can take in this input for each token in the address string and return a hidden state representation (masked word prediction) of each token (col. 4, lines 15-23).  Saxena further discloses the contextual LSTM, softmax layer, and CRF model can be trained to predict, for each token, to which address component to the token belongs (col. 5, lines 1-12).  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the teaching of Rangarajan Sridhar and West to include “generating, using the series of tokens as input and independent of the local string-dependent embedding, a global string-dependent embedding of each token of the series of tokens” as taught by Saxena.  Saxena suggests that character embeddings (global string-dependent embeddings) improve model performance as every token can be converted into a vector.

As to dependent claim 2, Rangarajan Sridhar discloses wherein generating the local string-dependent embedding of each token includes generating an n-gram of a window of tokens of the series of tokens (paragraphs [0268], [0269]).

As to dependent claim 3, Rangarajan Sridhar discloses wherein generating the local-string dependent embedding of each window of tokens includes using a deep neural network (DNN) (paragraph [0210]).

As to dependent claim 4, Rangarajan Sridhar discloses wherein generating the global string-dependent embedding each token includes using a neural network (NN) transformer (paragraph [0210]).

As to dependent claim 5, Rangarajan Sridhar discloses generating a relative position embedding of each token, the relative position embedding including a vector of values indicating an influence of every token on every other token (paragraphs [0257], [0262]).

As to dependent claim 6, Rangarajan Sridhar discloses determining a mathematical combination of two or more of (i) a content-to-position dependent embedding, (ii) a position-to-content dependent embedding, or (iii) a content-to-content dependent embedding and implement the MLM based on the mathematical combination (paragraph [0210]).

As to dependent claim 7, Rangarajan Sridhar discloses determining a mathematical combination of (i) a content-to-position dependent embedding, (ii) a position-to-content dependent embedding, and (iii) a content-to-content dependent embedding and implement the MLM based on the mathematical combination (paragraph [0210]).

As to dependent claim 8, Rangarajan Sridhar discloses wherein (i) the content-to-position dependent embedding and the position-to-content dependent embedding are determined based on both the relative position embedding and the n-gram induced embedding of each token, and (ii) the content-to-content dependent embedding is determined based on the n-gram induced embedding of each token (paragraph [0210]).

As to dependent claim 10, Rangarajan Sridhar does not disclose but West discloses providing the masked word prediction to an application (West, paragraph [0040]).

Claims 11-18 and 19 are method and medium claims, respectively.  Claims 11-18 contain similar limitations of claims 1-8, respectively and claim 19 contains similar limitations of claim 1.  Therefore, claims 11-19 are rejected under the same rationale.

Allowable Subject Matter
Claims 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
	Applicant’s arguments and amendments filed on 08/25/2022 and 09/06/2022 have been fully considered but they are not deemed fully persuasive.  Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection as explained here below, necessitated by Applicant’s substantial amendment (i.e., generating, using the series of tokens as input and independent of the local string-dependent embedding, a global string-dependent embedding of each token of the series of tokens) to the claims which significantly affected the scope thereof.  Please see the rejection above.
Conclusion
THIS ACTION IS MADE FINAL.   Applicant is reminded of the extension of time policy as set forth in 37CFR 1.136(a).
	
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571) 272-4092.  The examiner can normally be reached on 8:30 am – 5:30 pm Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  On July 15, 2005, the Central Facsimile (FAX) Number will change from 703-872-9306 to 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CHAU T NGUYEN/Primary Examiner, Art Unit 2177